              Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 1 of 12


 1   ALEXANDER KRAKOW + GLICK LLP
     Gail A. Glick (State Bar No. 174293)
 2   Joshua M. Arnold (State Bar No. 240154)
     1900 Avenue of the Stars, Suite 900
 3   Los Angeles, California 90067
     T: 310 394 0888 | F: 310 394 0811
 4   E: gglick@akgllp.com | jarnold@akgllp.com
 5
     R. Scott Oswald (pro hac vice pending)
 6   The Employment Law Group, PC
 7   888 17th Street NW, Floor 9
     Washington, DC 20006
 8   (202) 261-2806
 9   soswald@employmentlawgroup.com
     Counsel for Plaintiff Hoseong Ryu
10
11                          UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13
14   Hoseong Ryu,                                          Case No.: ________________
15                                        Plaintiff,
                                                           COMPLAINT AND DEMAND FOR
16   v.                                                    JURY TRIAL
17   Intel Corporation,
18   2200 Mission College Boulevard
     RNB-5-125
19   Santa Clara, California 95054
20
          Serve Registered Agent:
21        CT Corporation System
22        818 W 7th Street, #930
          Los Angeles, California 90017
23
                                     Defendant.
24
25
26
27
28
                                                       1
                        COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 2 of 12


 1                  CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL
 2
 3         1.       Defendant Intel Corporation subjected Plaintiff Hoseong Ryu to unlawful
 4   discrimination under Title VII of the Civil Rights Act of 1964 on the basis of his national
 5   origin (Korean).
 6         2.       Defendant Intel Corporation subjected Plaintiff Hoseong Ryu to unlawful
 7   discrimination under Title VII of the Civil Rights Act of 1964 on the basis of race (East
 8   Asian/Korean).
 9         3.       Defendant Intel Corporation subjected Plaintiff Hoseong Ryu to unlawful
10   discrimination under Section 1981 the Civil Rights Act of 1866 on the basis of his race
11   (East Asian/Korean).
12         4.       Defendant Intel Corporation subjected Plaintiff Hoseong Ryu to unlawful
13   discrimination in violation of the California Fair Employment and Housing Act on the
14   basis of his national origin (Korean).
15         5.       Defendant Intel Corporation subjected Plaintiff Hoseong Ryu to unlawful
16   discrimination in violation of the California Fair Employment and Housing Act on the
17   basis of his race (East Asian/Korean).
18                                              Parties
19         6.       Plaintiff Hoseong Ryu is a resident of Poway, California. At all times
20   relevant to this action, Ryu was an employee of Intel Corporation.
21         7.       Defendant Intel Corporation is a Delaware corporation with its principal
22   place of business located at 2200 Mission College Boulevard, RNB-5-125, Santa Clara,
23   California 95054.
24                                     Jurisdiction and Venue
25         8.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331
26   because it is a case arising under the laws of the United States of America, namely Title
27   VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000-e, et seq. and Section 1981 of the
28   Civil Rights Act of 1866, 42 U.S.C. § 1981, et seq.
                                                 2
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                  Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 3 of 12


 1           9.       The Court has supplemental jurisdiction over the claims brought under the
 2   California Fair Housing and Employment Act, Cal. Gov’t Code § 12940, et seq., pursuant
 3   to 28 U.S.C. § 1367 because the claims are based on the same underlying nucleus of facts
 4   that give rise to the federal claims.
 5           10.      The Court has jurisdiction over the claims brought pursuant to Title VII of
 6   the Civil Rights Act of 1964 because Plaintiff Hoseong Ryu has exhausted his
 7   administrative remedies under Title VII and because the United States Equal
 8   Employment Opportunity Commission issued him a Notice of Right to Sue on April 19,
 9   2019.
10           11.      The Court has jurisdiction over the claims brought pursuant to the California
11   Fair Housing and Employment Act because Hoseong cross-filed a charge of
12   discrimination with the California Department of Fair Housing and Employment, the
13   California Department of Housing and Employment issued a Hoseong a Notice of Right
14   to Sue on May 1, 2018, the California Department of Fair Housing and Employment
15   declined to conduct its own investigation in light of the Equal Employment Opportunity
16   Commission’s investigation and deferred to the EEOC, and the EEOC issued Hoseong a
17   Notice of Right to Sue on April 19, 2019.
18           12.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391 because
19   Defendant’s principal place of business is located within this District at 2200 Mission
20   College Boulevard, RNB-5-125, Santa Clara, California 95054.
21
22                                           Factual Allegations
23           13.      Hoseong Ryu is a 45-year-old resident of Poway, California. Ryu
24   immigrated to the United States from South Korea in 1996. Ryu became a citizen of the
25   United States in 2009.
26           14.      In or about July or August 2014, Ryu applied for a position as a Software
27   Engineer at Intel Corporation. In about August 2014, Ryu interviewed for the position
28   with a panel that consisted of Bhavendra Matta (who is originally from India), Peter
                                                3
                           COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 4 of 12


 1   Bisgaard (who is originally from Denmark), and John Cuder. During this interview,
 2   Matta posed a question to Ryu to the effect of, “I see you are from Korea. I know a
 3   Korean man named Sung Won Bin. Do you happen to know him?”
 4         15.    After the interview, Matta discouraged the hiring of Ryu. Matta made a
 5   statement to Cuder to the effect that Intel should not hire Ryu because he was “Korean,
 6   married, and had a child.” Matta further made a statement to Cuder to the effect of “It
 7   would be easier to hire a younger, unmarried Indian man.”
 8         16.    Intel ultimately hired Ryu.
 9         17.    Ryu began employment at Intel in about September 2014 and worked on the
10   System Integration Team. Throughout Ryu’s employment, the demographics of the
11   worksite and its management have been heavily skewed toward employees from India or
12   people of Indian or south-Asian descent.
13         18.    Ryu observed that management of the team openly favored the hiring and
14   promotion of employees from India or of Indian or south-Asian descent.
15         19.    Former Senior Firmware Engineer Ravi Gopalan, who is of Indian descent
16   and was a member of the management of Ryu’s team, openly favored the hiring and
17   promotion of only employees from India. Gopalan’s stated rationale was that “Indians
18   work hard” and “Indians are harder workers.” Gopalan also encouraged Ryu’s former
19   supervisor, Peter Bisgaard, to hire only Indian employees.
20         20.    Throughout Ryu’s tenure, management of the System Integration Team,
21   which is primarily composed of managers from India, has openly shown favoritism
22   toward employees from India or of Indian or south-Asian descent regarding the use of
23   vacation and leave. Most employees who are not Indian or south-Asian receive only two
24   to three weeks of vacation or leave per year. But employees who are originally from India
25   or of Indian descent typically receive additional leave time and sometimes receive as
26   much as five or six weeks of leave per year.
27         21.    In or about December 2017, Ryu met with then Joint Team Manager of the
28   System Integration Team Srikanth Amaraneni (who is originally from India). At that
                                             4
                        COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 5 of 12


 1   time, the System Integration Team consisted of both platform engineers and system
 2   integration engineers. Amaraneni told Ryu that there would likely be a reorganization to
 3   the team and that there might be a possibility for Ryu to take a management track. Ryu
 4   indicated his interest in a potential management track at that time. During this
 5   conversation, Amaraneni did not offer specific details about when a reorganization might
 6   happen or any potential new positions that Intel might create as a part of a reorganization.
 7         22.    Amaraneni hosted a meeting of the System Integration Team in about early
 8   January 2018. During the meeting, Amaraneni announced that there would soon be a
 9   reorganization of the team. Amaraneni made no statements during the meeting regarding
10   any new positions that Intel would create as a result of the reorganization.
11         23.    On or about February 6, 2018, Senior Engineering Manager Aravind
12   Mahishi (who is originally from India) made a telephone call to Ryu and asked a question
13   to the effect of “How is the team doing?” Mahishi told Ryu that there might be some
14   growth coming to the team. Mahishi made no mention during this telephone call of any
15   potential new management positions.
16         24.    On or about February 9, 2018, Intel named Ramesh Kondru (who is from
17   India) as Manager of the System Integration Team. This position was a promotion for
18   Kondru. Kondru had previously worked as a system debugger. By contrast, Ryu had
19   worked as an integration engineer and had served as a de facto manager of the team for
20   about 18 months prior to Kondru’s promotion. Ryu had also established the System
21   Integration live test rack for Intel in the United States. By contrast, Kondru had no
22   management experience and had significantly less experience with system integration
23   than Ryu.
24         25.    As a result of this promotion, Kondru now has personnel decisionmaking
25   authority and has the ability to exercise management discretion within the organization.
26         26.    On or about March 2, 2018, Ryu initiated an internal Open Door
27   Investigation at Intel in which he alleged that his non-promotion in favor of Kondru was
28   retaliation by Amaraneni based upon a previous complaint to Human Resources about
                                                5
                        COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 6 of 12


 1   Amaraneni. Intel’s Open Door Investigation was inconclusive and revealed that the job
 2   had been offered exclusively to Kondru.
 3         27.     Subsequently, Ryu filed a charge of discrimination with the Equal
 4   Employment Opportunity Commission on or about May 1, 2018 and cross-filed that
 5   charge with the California Department of Fair Housing and Employment.
 6         28.     On May 1, 2018, the California DFEH issued Ryu a Notice of Right to Sue
 7   and deferred its own investigation to the EEOC. On April 19, 2019, the EEOC issued
 8   Ryu a Notice of Dismissal and Right to Sue.
 9                                            COUNT I
10                                National Origin Discrimination
11               Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
12         29.     Ryu incorporates the allegations in the foregoing paragraphs as though
13   alleged fully herein.
14         30.     At all times relevant to this Complaint, Intel was an employer as defined in
15   and provided for under Title VII.
16         31.     At all times relevant to this Complaint, Ryu was an employee as defined in
17   and provided for under Title VII.
18         32.     Ryu’s national origin is Korean, which is a protected class under Title VII.
19         33.     Throughout the course of his employment, Ryu has worked in an
20   environment with management that favors employees who are from India or are of Indian
21   or south-Asian descent and disfavors employees who do not fall into that category.
22         34.     Intel subjected Ryu to an adverse employment action when it failed to
23   inform him of the possibility of a promotion to the position of Manager of System
24   Integration in February 2018.
25         35.     Intel subjected Ryu to an adverse employment action when it failed to
26   promote him to the position of Manager of System Integration in February 2018.
27         36.     Intel instead promoted an employee who is from India named Ramesh
28   Kondru.
                                                   6
                         COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 7 of 12


 1         37.     Ryu held superior qualifications for the position over Kondru.
 2         38.     Intel’s actions against Ryu occurred under circumstances that give rise to a
 3   reasonable inference of discrimination.
 4         39.     Intel’s purported legitimate business reasons for the actions taken against
 5   Ryu are mere pretext.
 6         40.     Due to Intel’s unlawful discrimination, Ryu has suffered damages, emotional
 7   distress, and harm to his reputation.
 8                                             COUNT II
 9                                       Race Discrimination
10               Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
11         41.      Ryu incorporates the allegations in the foregoing paragraphs as though
12   alleged fully herein.
13         42.     At all times relevant to this Complaint, Intel was an employer as defined in
14   and provided for under Title VII.
15         43.     At all times relevant to this Complaint, Ryu was an employee as defined in
16   and provided for under Title VII.
17         44.     Ryu’s race is East Asian, which is a protected class under Title VII.
18         45.     Throughout the course of his employment, Ryu has worked in an
19   environment with management that favors employees who are from India or are of Indian
20   or south-Asian descent and disfavors employees who do not fall into that category.
21         46.     Intel subjected Ryu to an adverse employment action when it failed to
22   inform him of the possibility of a promotion to the position of Manager of System
23   Integration in February 2018.
24         47.     Intel subjected Ryu to an adverse employment action when it failed to
25   promote him to the position of Manager of System Integration in February 2018.
26         48.     Intel instead promoted an employee who is from India named Ramesh
27   Kondru.
28         49.     Ryu held superior qualifications for the position over Kondru.
                                                  7
                         COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 8 of 12


 1         50.     Intel’s actions against Ryu occurred under circumstances that give rise to a
 2   reasonable inference of discrimination.
 3         51.     Intel’s purported legitimate business reasons for the actions taken against
 4   Ryu are mere pretext.
 5         52.     Due to Intel’s unlawful discrimination, Ryu has suffered damages, emotional
 6   distress, and harm to his reputation.
 7                                           COUNT III
 8                                      Race Discrimination
 9                Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981
10         53.     Ryu incorporates the allegations in the foregoing paragraphs as though
11   alleged fully herein.
12         54.     At all times relevant to this complaint, Ryu was a person as defined by
13   Section 1981.
14         55.     At all times relevant to this complaint, Intel Corporation was a party with
15   whom Ryu had an employment relationship.
16         56.     Ryu’s race is East Asian, which is a protected class under Section 1981.
17         57.     Throughout the course of his employment, Ryu has worked in an
18   environment with management that favors employees who are from India or are of Indian
19   or south-Asian descent and disfavors employees who do not fall into that category.
20         58.     Intel subjected Ryu to an adverse employment action when it failed to
21   inform him of the possibility of a promotion to the position of Manager of System
22   Integration in February 2018.
23         59.     Intel subjected Ryu to an adverse employment action when it failed to
24   promote him to the position of Manager of System Integration in February 2018.
25         60.     Intel instead promoted an employee who is from India named Ramesh
26   Kondru.
27         61.     Ryu held superior qualifications for the position over Kondru.
28
                                                   8
                        COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 9 of 12


 1         62.     Intel’s actions against Ryu occurred under circumstances that give rise to a
 2   reasonable inference of discrimination.
 3         63.     Intel’s purported legitimate business reasons for the actions taken against
 4   Ryu are mere pretext.
 5         64.     Due to Intel’s unlawful discrimination, Ryu has suffered damages, emotional
 6   distress, and harm to his reputation.
 7                                           COUNT IV
 8                                National Origin Discrimination
 9      California Fair Housing and Employment Act, Cal. Gov’t Code § 12940, et seq.
10         65.     Ryu incorporates the allegations in the foregoing paragraphs as though
11   alleged fully herein.
12         66.     At all times relevant to this complaint, Ryu was an employee as defined by
13   the California FEHA.
14         67.     At all times relevant to this complaint, Intel was a covered employer under
15   the California FEHA.
16         68.     Ryu’s national origin is Korean, which is a protected class under the
17   California FEHA.
18         69.     Throughout the course of his employment, Ryu has worked in an
19   environment with management that favors employees who are from India or are of Indian
20   or south-Asian descent and disfavors employees who do not fall into that category.
21         70.     Intel subjected Ryu to an adverse employment action when it failed to
22   inform him of the possibility of a promotion to the position of Manager of System
23   Integration in February 2018.
24         71.     Intel subjected Ryu to an adverse employment action when it failed to
25   promote him to the position of Manager of System Integration in February 2018.
26         72.     Intel instead promoted an employee who is from India named Ramesh
27   Kondru.
28         73.     Ryu held superior qualifications for the position over Kondru.
                                                  9
                        COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 10 of 12


 1         74.      Ryu’s national origin was a substantial motivating reason for Intel’s actions
 2   against him.
 3         75.      Intel’s purported legitimate business reasons for the actions taken against
 4   Ryu are mere pretext.
 5         76.      Due to Intel’s unlawful discrimination, Ryu has suffered damages, emotional
 6   distress, and harm to his reputation.
 7                                             COUNT V
 8                                       Race Discrimination
 9      California Fair Housing and Employment Act, Cal. Gov’t Code § 12940, et seq.
10         77.      Ryu incorporates the allegations in the foregoing paragraphs as though
11   alleged fully herein.
12         78.      At all times relevant to this complaint, Ryu was an employee as defined by
13   the California FEHA.
14         79.      At all times relevant to this complaint, Intel was a covered employer under
15   the California FEHA.
16         80.      Ryu’s race is East Asian, which is a protected class under the California
17   FEHA.
18         81.      Throughout the course of his employment, Ryu has worked in an
19   environment with management that favors employees who are from India or are of Indian
20   or south-Asian descent and disfavors employees who do not fall into that category.
21         82.      Intel subjected Ryu to an adverse employment action when it failed to
22   inform him of the possibility of a promotion to the position of Manager of System
23   Integration in February 2018.
24         83.      Intel subjected Ryu to an adverse employment action when it failed to
25   promote him to the position of Manager of System Integration in February 2018.
26         84.      Intel instead promoted an employee who is from India named Ramesh
27   Kondru.
28         85.      Ryu held superior qualifications for the position over Kondru.
                                                   10
                         COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 11 of 12


 1            86.   Ryu’s race was a substantial motivating reason for Intel’s actions against
 2   him.
 3            87.   Intel’s purported legitimate business reasons for the actions taken against
 4   Ryu are mere pretext.
 5            88.   Due to Intel’s unlawful discrimination, Ryu has suffered damages, emotional
 6   distress, and harm to his reputation.
 7                                     PRAYER FOR RELIEF
 8            Based on the foregoing, Ryu respectfully requests that this Court award him the
 9   following relief against Intel Corporation:
10            A. Economic damages in an amount to be proved at trial;
11            B. Compensatory, non-economic damages;
12            C. Equitable relief;
13            D. Exemplary and Punitive damages;
14            E. Pre-judgment interest;
15            F. Reasonable attorneys’ fees;
16            G. Court costs; and
17            H. Any other such relief that the Court may deem just and equitable.
18                                           JURY DEMAND
19            Plaintiff Hoseong Ryu demands a trial by jury for any and all issues proper to be
20   tried.
21                                             Respectfully submitted,
22
                                               /s/ Gail A. Glick
23
                                               Gail A. Glick, Esq. (CA Bar Number: 174293)
24                                             Alexander Krakow + Glick LLP
25                                             1900 Avenue of the Stars, Suite 900
                                               Los Angeles, CA 90067
26                                             310-464-1535
27                                             gglick@akgllp.com
                                               Counsel for Plaintiff Hoseong Ryu
28
                                                    11
                          COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-04093-SVK Document 1 Filed 07/17/19 Page 12 of 12


 1
 2                               R. Scott Oswald (pro hac vice pending)
                                 The Employment Law Group, PC
 3
                                 888 17th Street NW, Floor 9
 4                               Washington, DC 20006
                                 (202) 261-2806
 5
                                 soswald@employmentlawgroup.com
 6                               Counsel for Plaintiff Hoseong Ryu
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     12
              COMPLAINT AND DEMAND FOR JURY TRIAL
